Appeal by defendant from a judgment of the County Court, Nassau County, rendered September 24, 1976, convicting him of manslaughter in the second degree, upon a guilty plea, and imposing sentence. The appeal brings up for review the denial, after a hearing, of defendant’s motion to suppress oral and written statements. Judgment affirmed. Upon the record, the "totality of the circumstances” surrounding the confession indicates, beyond a reasonable doubt, that it was voluntarily made (see Clewis v Texas, 386 US 707, 708; People v Anderson, 42 NY2d 35, 38; People v Leonard, 59 AD2d 1, 12-13). Hargett, J. P., Rabin, Titone and Hollen, JJ., concur.